Judgment, Supreme Court, New York County (Rosalyn Richter, J., at hearing; Arlene R. Silverman, J., at jury trial and sentence), rendered October 3, 2002, convicting defendant of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 11 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The police had reasonable suspicion to stop defendant on the basis of a sufficiently specific description of three robbery suspects, as well as a supplementary radioed description of particular types of hats worn by two of the men, where defendant and his companions were found in close spatial and temporal proximity to the crime and in a location consistent with the flight path of the suspects (see e.g. People v Plato, 247 AD2d 317 [1998], lv denied 91 NY2d 976 [1998]). Moreover, the three men were the only people on a deserted street in the early hours of the morning, and they behaved suspiciously upon seeing the patrol car. Although there was some discrepancy between the transmitted description and the appearance of one of the men, *129the totality of the information possessed by the arresting officer at the time he stopped defendant was sufficient to justify his action.
The verdict was not against the weight of the evidence. Issues of credibility and identification were properly resolved by the jury and there is no reason to disturb its determinations (see People v Bleakley, 69 NY2d 490 [1987]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.